Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 13-20 are now pending and subsequently allowed.

Reasons for Allowance
	
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.
Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims. Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claim 13-20, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claims 13 & 18) provides for: “A suspension comprising: a gimbal assembly including: an actuator mounted on the suspension with a fixed end and a hinge end, opposite the fixed end, a first electrode on a top surface of the actuator, a second electrode on a bottom surface of the actuator, the second electrode is coupled to a conductive layer on the suspension via conductive adhesive, and a metal base layer located at the hinge end, the metal base layer includes a non-straight metal layer edge configured to create a gap between an edge of the actuator and the metal base layer; and the gap is configured to receive non-conductive adhesive to prevent an electrical short between the conductive adhesive and the metal base layer.”
Similarly, claim 18 recites: “A gimbal assembly comprising: an actuator mounted on a suspension device with a fixed end and a hinge end, opposite the fixed end; a first electrode on a top surface of the actuator; a second electrode on a bottom surface of the actuator, the second electrode is coupled to a conductive layer on the suspension device via conductive adhesive; a metal base layer located at the hinge end, the metal base layer is configured to incorporate a non-straight metal layer edge to create a gap between an edge of the actuator and the metal base layer; and the gap is configured to receive non-conductive adhesive to prevent an electrical short between the conductive adhesive and the metal base layer.”
The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a suspension/gimbal assembly, as set forth, supra.  The closest prior art is considered to be USP to Ee et al. (9,311,938) and USPGPUB to Imai et al. (2015/0213818) each of which disclose a gimbal structure with a microactuator structure including means to prevent electrical shorting at the PZT structure, but only on the fixed or proximal end of the microactuator, whereas, the present allowed claims 13-20 describe a structure on the hinged, or distal end of the microactuator structure.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claims 13 & 18.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 13 & 18.
Moreover, since claims 14-17, 19-20 depend from and further limit the allowable subject matter of independent claims 13 & 18, respectively, they too are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
August 3, 2022